AFTER REMAND FROM THE SUPREME COURT OF ALABAMA
TAYLOR, Judge.
In compliance with the direction of the Supreme Court of Alabama in Ex parte Stewart, 659 So.2d 122 (Ala.1993), the appellant’s conviction for capital murder is affirmed; the appellant’s sentence of death is reversed and the cause remanded for the circuit court to conduct a new sentencing hearing before a jury. A return shall be filed with this court as soon as reasonably possible.
AFFIRMED AS TO CONVICTION; REVERSED AS TO SENTENCE, AND REMANDED.
All the Judges concur.